Case: 21-40877     Document: 00516404196         Page: 1     Date Filed: 07/22/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        July 22, 2022
                                  No. 21-40877
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Marion Earl Simpson, Jr.,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                           USDC No. 4:20-CR-152-2


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Marion Earl Simpson, Jr., pleaded guilty to conspiracy to possess with
   the intent to distribute cocaine in violation of 21 U.S.C. §§ 841(b)(1)(B) &
   846, and conspiracy to commit international money laundering in violation
   of 18 U.S.C. § 1956(a)(2) & (h). He now challenges the latter conviction.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40877      Document: 00516404196           Page: 2    Date Filed: 07/22/2022




                                     No. 21-40877


          For the first time on appeal, Simpson argues that the district court
   erred in accepting his guilty plea because there was an inadequate factual
   basis as to the international element of the objects of the charged conspiracy
   offense. Reviewing his argument for plain error in light of the entire record,
   we affirm. See United States v. Trejo, 610 F.3d 308, 313 (5th Cir. 2010). Even
   if we assume that the district court clearly or obviously erred in finding a
   sufficient factual basis as to this element, Simpson fails to show that the error
   affected his substantial rights. See United States v. Dominguez Benitez, 542
   U.S. 74, 83 (2004); United States v. London, 568 F.3d 553, 560 (5th Cir. 2009).
          AFFIRMED.




                                          2